Citation Nr: 0506382	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  95-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative thyroid disorder from December 21, 1992.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1985 to April 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 1993 
decision of the San Diego Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
thyroid nodule disorder, effective April 14, 1992; and denied 
service connection for a low back condition and a disorder of 
the cervix.  In the same decision, the RO granted service 
connection for a right elbow scar and a right thumb scar, 
both rated noncompensable; and denied service connection for 
three other medical conditions.  In her notice of 
disagreement with the April 1993 rating decision, the veteran 
expressly limited her appeal to the issues of entitlement to 
service connection for a low back condition and a cervix 
disorder, and to a compensable rating for her postoperative 
thyroid disorder.  Accordingly, those were the only issues on 
appeal.  In September 1994, the veteran appeared for a 
personal hearing before a hearing officer at the RO, and in 
May 1995 the RO increased the rating for the thyroid disorder 
to 10 percent, effective December 21, 1992.  Because the 
rating is less than the maximum provided under the applicable 
criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the 
veteran did not disagree with the effective date assigned for 
the 10 percent rating, the issue has been characterized to 
reflect that only one separate rating "stage" remains in 
dispute.

This case was previously before the Board in July 1999, when 
the Board granted service connection for a disability of the 
cervix, and remanded for further development the issues of 
entitlement to service connection for a low back disorder and 
to a rating in excess of 10 percent for a thyroid disorder.  
In November 2002 the RO granted service connection for 
lumbosacral strain; hence the matter of service connection 
for a low back disorder is not before the Board.  The case 
was again before the Board in June 2003, when it was 
reassigned to the undersigned and remanded for additional 
development.  


FINDINGS OF FACT

From December 21, 1992, the veteran's postoperative thyroid 
disorder has not produced such symptoms as fatigue or 
sleepiness, mental sluggishness or mental disturbance, 
myxedema, muscle weakness, cold intolerance, cardiovascular 
involvement, constipation, weight gain, decreased levels of 
circulating thyroid hormones, and/or a slow return of 
reflexes.


CONCLUSION OF LAW

A rating in excess of 10 percent for a postoperative thyroid 
disorder is not warranted from December 21, 1992.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code (Code) 7903 (as effective prior to, and from 
June 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by April, August, and December 2003 
correspondence from the RO, and by a supplemental statement 
of the case (SSOC) issued in June 2004.  Although she was 
provided VCAA notice subsequent to the RO decision appealed 
(incidentally, notice would not have been possible prior to 
enactment of the VCAA), she is not prejudiced by any notice 
timing defect.  She was notified (in the April 1993 decision, 
in a January 1994 statement of the case, in the April, 
August, and December 2003 correspondence, and in numerous 
SSOCs issued throughout the course of this appeal) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the April, August, 
and December 2003 correspondence, and the June 2004 SSOC 
informed her of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate her claim.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the August 2003 correspondence 
and the June 2004 SSOC informed the veteran of what the 
evidence showed.  She was advised that VA would make 
reasonable efforts to help her get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The April 
and December 2003 correspondence, and the June 2004 SSOC, 
advised her of what the evidence must show to establish 
entitlement to an increased rating for a postoperative 
thyroid disorder, and what information or evidence VA needed 
from her.  While the veteran was not advised verbatim to 
submit everything she had pertaining to her thyroid disorder 
claim, the RO asked her to "tell [VA] about any additional 
information or evidence that you want us to try to get for 
you," and she was advised to submit, or provide releases for 
VA to obtain, any pertinent records.  Essentially, this was 
equivalent to advising her to submit everything pertinent.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in the July 1999 and June 2003 remands.  The 
development, to include VA examinations, has been completed, 
and the additional evidence has been considered by the RO.  
VA has obtained all identified records it could obtain.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that her service-connected 
postoperative thyroid disorder produces greater impairment 
than is reflected by the current 10 percent rating.  
Service medical records are negative for any thyroid disorder 
during the veteran's active duty.  On VA examination in 
August 1992, however, the examiner found a four centimeter 
right thyroid nodule.  The veteran reported that she had been 
aware of the nodule for six months.  The diagnosis was right 
thyroid nodule, and the veteran was referred to an 
endocrinologist.  A September 1992 consultation report shows 
that the veteran complained of some fatigue, feeling hot, and 
occasional difficulty breathing in a supine position.  It was 
noted that she was exposed to radar/radiation in service.  
She allegedly noticed a lump on the right side of her neck 
during service, and she noticed that the mass became larger 
over the past several months.  VA endocrinology examination 
in September 1992 revealed an enlarged gland, with a 2 x 21/2 
centimeters palpable nodule in the mid-right thyroid lobe.  
There was a second area of thickened tissue in the left lower 
pole, which possibly represented a second nodule.  The 
diagnosis was bilateral heterogeneous uptake with a cold 
nodule on the right, with possibly a second cold nodule in 
the left lower pole.  

A November 1992 VA outpatient record shows diagnosis of 
"[multinodular goiter], borderline hyperthyroidism, with 
little symptoms."  On VA examination in November 1992, the 
examiner found that the right thyroid nodule measured 
approximately 31/2 centimeters.  The diagnosis was thyroid 
nodule, apparently non-malignant.  VA medical records 
indicate that on December 21, 1992, the veteran underwent a 
subtotal thyroidectomy to remove a symptomatic dominant 
cystic nodule on the right side of her neck.  

By an April 1993 rating decision, the RO granted service 
connection for a thyroid nodule, rated noncompensable, 
effective April 14, 1992 (the day after the veteran's date of 
separation from active duty).  The RO found that the medical 
evidence showed that the veteran was not on medication for 
her thyroid disorder, and the condition was essentially 
asymptomatic.  In her notice of disagreement of the April 
1993 decision, the veteran reported that Levothyroxine had 
been prescribed for her thyroid disorder, and she was 
"expected to remain on this medication for the rest of my 
life as needed."

A May 1994 VA outpatient record shows that the veteran's 
thyroid disorder did not produce obvious clinical symptoms.  
A September 1994 record indicates that the veteran was on 
replacement hormones for the thyroid condition, and was 
asymptomatic.  

At the September 1994 hearing, the veteran testified that she 
was somewhat symptomatic prior to the December 1992 
thyroidectomy and felt essentially the same subsequent to the 
surgery.  She reported that she tool Thyroxin medication 
daily, from which she had no side effects.  Because the 
evidence showed that the veteran was taking thyroid hormone 
replacement medication, the RO issued a May 1995 decision 
which increased the rating for the service-connected 
postoperative thyroid disorder to 10 percent, effective 
December 21, 1992 (the date the medical evidence demonstrated 
increased symptomatology).  

On VA examination in April 2000, the examiner reported that 
the veteran took Levothyroxine as a thyroid hormone 
replacement supplement since the December 1992 thyroidectomy.  
She had been doing well since she was placed on the hormone 
supplement.  Thyroid function studies showed that the veteran 
was biochemically euthyroid with a TSH of 3.4.  Fatigability 
was rated at "6" on a scale of 1 to 10, with 10 being the 
worst.  Her cardiovascular and gastrointestinal systems were 
normal.  There was no cold or heat intolerance.  A weight 
gain of 10 kilograms over the prior two years was noted.  
Examination revealed no goiter or axillary nodes.  A residual 
surgical scar was seen; the skin was not dry.  There were no 
neurological symptoms such as muscular weakness or tremors.  
There was no myxedema.  The diagnosis was post thyroidectomy 
hypothyroidism, active.  The examiner reported that the 
veteran was euthyroid both clinically and biochemically; her 
prognosis was good provided she remained compliant with 
medication.  

On VA examination in April 2004, it was noted that the 
veteran was working as registered nurse in a cardiac unit.  
Her current medications consisted of Prozac and Synthroid.  
The veteran stated that her hormone levels were normal.  She 
had no complaints of fatigue, and she remained stable in her 
weight, with no significant weight gain or loss.  She did not 
have any cold or heat intolerance, or constipation.  She was 
reportedly premenopausal, and she experienced hot flashes 
that appeared  to be hormone therapy related.  Examination 
revealed she was well-developed and well-nourished.  Her 
pulse was 84 and regular.  Her neck showed no thyroid nodules 
or masses.  Her feet and legs showed no swelling.  Her heart 
was not enlarged, and auscultation of the heart was regular 
without murmur.  The examiner noted that her thyroid studies 
one year prior to the examination showed that her TSH was 
normal.  Current thyroid studies were "normal again, at 
3.04."

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's service-connected postoperative thyroid 
disorder has been rated under Code 7903 (for hypothyroidism).  
VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the endocrine system.  38 C.F.R. § 4.119 was 
amended, effective June 6, 1996, and now includes new rating 
criteria for hypothyroidism.  Since this appeal was pending 
at the time the applicable regulation was amended, the 
veteran is entitled to consideration of the new criteria from 
their effective date.  VA's General Counsel has recently held 
that if the revised criteria are more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The veteran was advised of the 
changes in the pertinent rating criteria in SSOCs issued in 
November 2002 and June 2004.  As such, there is no prejudice 
to the veteran in the Board's consideration of her 
postoperative thyroid disorder under both sets of rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 C.F.R. § 4.119, Code 7903 as in effect before June 
6, 1996, a 100 percent rating was warranted for pronounced 
hypothyroidism, with a long history and slow pulse, decreased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assays), sluggish mentality, sleepiness, and slow 
return of reflexes.  A 60 percent rating was warranted for 
severe hypothyroidism (the symptoms under "pronounced" 
somewhat less marked), with decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A 30 
percent rating was warranted for moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, with decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays).  A 10 percent 
rating was warranted for moderate hypothyroidism with 
fatigability.  A notation following the "old" Code 7903 
provided that a minimum rating of 10 percent was assigned 
when continuous medication is required for control of 
hypothyroidism.  Id.

Under the revised Code 7903, a 100 percent rating is 
warranted for hypothyroidism involving cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
A 60 percent rating is warranted where hypothyroidism 
produces muscular weakness, mental disturbance, and weight 
gain.  A 30 percent rating is warranted for hypothyroidism 
involving fatigability, constipation, and mental 
sluggishness; and a 10 percent rating is warranted where 
there is fatigability, or; where continuous medication is 
required for control.  Id.

The veteran's statements describing the symptoms of her 
postoperative thyroid disorder are competent evidence to the 
extent that she can describe what she experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, for 
rating purposes, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

To establish entitlement to a rating in excess of 10 percent 
under the criteria in effect prior to June 6, 1996, medical 
evidence must show that the postoperative thyroid disorder 
may be characterized as moderately severe hypothyroidism, 
with sluggish mentality and other indications of myxedema, 
and with decreased levels of circulating thyroid hormones; 
under the revised criteria effective June 6, 1996; a 30 
percent rating requires symptoms of fatigability, 
constipation, and (emphasis added) mental sluggishness.  

Here, other than noted complaints of hot flashes, no 
examination report or treatment record since December 1992 
reports active symptoms of hypothyroidism.  Thyroid studies 
have been normal.  The April 2004 VA examiner specifically 
found no fatigue or sleepiness, mental sluggishness or mental 
disturbance, muscle weakness, cold intolerance, 
cardiovascular involvement, myxedema, constipation, weight 
gain, or decreased levels of circulating thyroid hormones.  

Prior VA examinations and outpatient records during the 
appellate period do not show fatigue or sleepiness, mental 
sluggishness or mental disturbance, muscle weakness, cold 
intolerance, cardiovascular involvement, myxedema, 
constipation, weight gain, or decreased levels of circulating 
thyroid hormones.  There is no basis in the medical evidence 
for assigning a rating in excess of 10 percent under either 
the "old" or (from June 6, 1996) the "new" criteria from 
December 21, 1992.  

This appeal is from the initial rating assigned with the 
grant of service connection, and "staged ratings" may be 
assigned, if indicated based on facts fund; however, staged 
ratings are not warranted because the symptoms warranting the 
next higher (30 percent) rating under either the previous or 
(from June 6, 1996) the revised criteria were not manifested 
at any time during the appeal period.  The preponderance of 
the evidence is against the claim, and it must be denied.  


ORDER

A rating in excess of 10 percent for a postoperative thyroid 
disorder from December 21, 1992, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


